       Case 1:20-cv-11501-RGS Document 52 Filed 05/21/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


JENNIFER ROOT BANNON, as the Special
Personal Representative of the Estate of
Juston Root,

      Plaintiff,

      v.                                   Civil Action No. 1:20-cv-11501-RGS

BOSTON POLICE OFFICERS DAVID
GODIN, JOSEPH McMENAMY, LEROY
FERNANDES, BRENDA FIGUEROA, and            HEARING REQUESTED
COREY THOMAS;

MASSACHUSETTS STATE TROOPER
PAUL CONNEELY; and

THE CITY OF BOSTON,
MASSACHUSETTS;

      Defendants.


                      PLAINTIFF’S REPLY IN SUPPORT OF
             MOTION FOR AN EVIDENTIARY HEARING AND SANCTIONS
         Case 1:20-cv-11501-RGS Document 52 Filed 05/21/21 Page 2 of 7




       Plaintiff Jennifer Root Bannon (“Plaintiff”) submits this Reply to respond to the Opposition

(the “Opposition”) to her Motion for an Evidentiary Hearing and Sanctions (the “Motion”) against

Defendants David Godin (“Defendant Officer Godin”) and the City of Boston (the “City”)

(collectively, the “Defendants”).

       To be clear, the Motion is not about the timing of Defendant’s responses to discovery

requests. Nor is it a “routine” issue that can be addressed by a further production of documents or

the taking of depositions. The Motion was filed to address the fact that Defendant Officer Godin

indisputably lied under oath in answering interrogatories served by Plaintiff in this action when he

denied wearing his body worn camera (“BWC”) on February 7, 2020, when he and four other

Boston Police Department (“BPD”) officers and one Massachusetts state trooper shot a defenseless

Juston Root 31 times. Moreover, not only did Defendant Officer Godin lie in responding to

Plaintiff’s interrogatories, he told the same lie five days after the shooting to Norfolk County

homicide investigators. Thus, he twice lied about not having worn his BWC that would have

captured critical video evidence of the killing of Juston Root. A defendant law enforcement

officer’s blatant perjury and obstruction of justice with respect to such important evidence is not,

and cannot be blithely dismissed as, a discovery dispute. But that is precisely how Defendant

Officer Godin and the City have attempted to frame the issue for this Court.

       The Defendants not only mischaracterize the Motion as discovery-related, they attack

Plaintiff’s Motion as “frivolous” and “laden with misrepresentations and sensationalisms” that

only serve “to harass the City” and “smear the character of one of its officers.” (Opp. at 1.) These

accusations are shameful. Is the false testimony of a police officer and the corresponding

obstruction of a homicide investigation so commonplace in the BPD that the City does not take

the accusations seriously enough to take them on directly, let alone deny them? In the face of




                                                 1
         Case 1:20-cv-11501-RGS Document 52 Filed 05/21/21 Page 3 of 7




undeniable evidence that Defendant Officer Godin made false statements under oath relating to

something so significant as video evidence of a shooting in which he was personally involved, the

City (and Defendant Officer Godin) suggest that Plaintiff should simply be left to depose

Defendant Officer Godin and accept whatever explanation he might provide at that time. Are we

to believe that his statements under oath at a deposition will be any more truthful than those already

made by him under oath?

       In the Motion, Plaintiff presented irrefutable evidence that Defendant Officer Godin lied

when he unequivocally stated in his answers to interrogatories that he was not wearing his BWC

at the time he shot and killed Juston Root. In fact, he explained in detail that he had never removed

it from his “duty bag” that he kept in his police cruiser. It is noteworthy that this is the same

Defendant Officer Godin who, moments after the fatal shooting, was recorded stating on fellow

BPD officers’ BWCs: “I killed that motherf*cker” and “I emptied my magazine on him.” (Compl.

¶¶ 67-68.) Yet nowhere in their Opposition, let alone in an affidavit, do the Defendants deny

Defendant Officer Godin lied in his answers to interrogatories and in his interview with homicide

investigators. Defendant Officer Godin’s reason is obvious – perjury and obstruction of justice

are crimes. But how can the City justify the same silence? How can the City allow Defendant

Officer Godin’s false testimony to stand uncorrected before this Court? There is also no question

that many members of the BPD had access to the same BWC video footage that Plaintiff relied on

in her Motion to demonstrate the falsity of Defendant Officer Godin’s statements. Did the fact

that other members of the BPD knew of, or were willfully blind to, Defendant Officer Godin’s

false statements to this Court and to homicide investigators cause the City to remain silent as well?

       Rather than correct Defendant Officer Godin’s perjury, the Defendants respond that

whether Defendant Officer Godin was lying is simply irrelevant because they have now presented




                                                  2
         Case 1:20-cv-11501-RGS Document 52 Filed 05/21/21 Page 4 of 7




a document that they claim suggests that his BWC was not activated during the shootings. (Opp.

Ex. 1.) But they give no explanation why, if that is the case, Defendant Officer Godin lied to

investigators and in his interrogatory answer; why, moments after killing Juston Root, he took the

time to actually remove his BWC from his chest and toss into is cruiser; or why he told Sgt. Det.

Doogan following the shooting that he had not reviewed the video footage on his BWC. The City

and Defendant Officer Godin would like to sweep away the lies and the reasons for them by asking

the Court to accept an unattested-to document that they say demonstrates that Defendant Officer

Godin’s BWC was not activated. Even assuming that video footage from Defendant Officer

Godin’s BWC taken on February 7 “does not [currently] exist” (Opp. at 1), serious questions

remain. Why did Defendant Officer Godin remove the BWC from his chest moments after the

fatal shooting and toss it into his cruiser? Why did he lie to homicide investigators investigating

his conduct five days later? Why did he tell Sgt. Det. Doogan that he had not viewed any footage

from his BWC if there was no footage?

       It is also important to note that the Defendants’ contention that the absence of footage from

Defendant Officer Godin’s BWC was unimportant because there “is ample footage from . . . other

officers’ BWCs in Chestnut Hill that corroborate all of the facts that led to the incidents” (Opp. at

7) is simply untrue. Unless the City has footage that it has not produced, there is absolutely no

BWC video footage of the fatal shooting in Chestnut Hill, despite the requirement that BPD

officers wear and activate BWCs. (Motion at 3-4, 19-20.) Defendant Officer Brenda Figueroa

was the only BPD officer of five whose BWC was activated during the fatal shooting, but her arm

covered the BWC and prevented it from capturing any video of the shooting. (Id. at 19-20.) It is

this complete lack of video footage that makes the video footage on Defendant Officer Godin’s

BWC is so significant and why his lies about not having worn his BWC are so concerning.




                                                 3
         Case 1:20-cv-11501-RGS Document 52 Filed 05/21/21 Page 5 of 7




       Contrary to the repeated suggestions in Defendants’ Opposition, false statements under

oath by witnesses, and in particular law enforcement officers, do not present “routine discovery

questions.” (Opp. at 6.) Our system of justice is dependent on the honesty of witnesses who make

statements under the pains and penalties of perjury. This is particularly true when those witnesses

are law enforcement officers whose responsibility it is to uphold the law. A police officer

providing false information to a state prosecutor’s homicide investigators and false testimony

under oath in a civil rights case should not be considered “routine,” even though courts have used

the term “testilying” to refer to such police misconduct. See, e.g., Johnson v. Evans, 223 F. Supp.

2d 357, 358 (D. Mass. 2002) (denying motion to dismiss civil rights claims alleging, inter alia,

that BPD officers engaged in misconduct “including withholding of exculpatory evidence and

perjury characterized as ‘testilying’”). Our legal system depends on truthful testimony and cannot

countenance parties who lie or are willfully blind to their agent’s untruthfulness. See United States

v. Cornielle, 171 F.3d 748, 753 (2d Cir. 1999) (“No legal system can long remain viable if lying

under oath is treated as no more than a social solecism. Swearing to tell the truth is a solemn oath,

the breach of which should have serious consequences . . . .”). This is particularly true where, as

here, the Defendants are charged with upholding the law and civilians’ constitutional rights.

       The misconduct at issue also constitutes a fraud on the court. “A ‘fraud on the court’ occurs

where,” as here, “it can be demonstrated, clearly and convincingly, that a party has sentiently set

in motion some unconscionable scheme calculated to interfere with the judicial system’s ability

impartially to adjudicate a matter by improperly influencing the trier or unfairly hampering the

presentation of the opposing party’s claim or defense.” Aoude v. Mobil Oil Corp., 892 F.2d 1115,

1118 (1st Cir. 1989). As the First Circuit has described, “fraud or misstatements perpetrated in

the court of litigation (such as perjury of a witness or the introduction of a false document into




                                                 4
          Case 1:20-cv-11501-RGS Document 52 Filed 05/21/21 Page 6 of 7




evidence) . . . interferes with the process of adjudication.” Rogers Edwards, LLC v. Fiddes & Son

Ltd., 427 F.3d 129, 134 (1st Cir. 2005); see also Lu v. Menino, 98 F. Supp. 3d 85, 99 n.12 (D.

Mass. 2015) (“[C]ommitting perjury . . . may constitute a fraud on the court.”); cf. Wyle v. R.J.

Reynolds Indus., Inc., 709 F.2d 585, 588-90 (9th Cir. 1983) (affirming dismissal where plaintiffs

filed false sworn answers to interrogatories and knowingly gave false sworn testimony).

       For all the above reasons, judicial attention is absolutely necessary to assess the scope of

Defendant Officer Godin’s and the City’s misconduct—including the City’s failure to correct false

statements of material fact made by its employee and agent—and determine appropriate sanctions.

See, e.g., Hull v. Municipality of San Juan, 356 F.3d 98, 100-03 (1st Cir. 2004) (affirming dismissal

of plaintiff’s personal injury claims where he was “squarely” asked about prior injuries and

treatment, did not disclose three prior serious injuries, and claimed that, “in the heat of his

deposition he had not remembered any of these incidents”). Proceeding with discovery, waiting

for whatever documents the City chooses to provide, and relying on the deposition testimony of

someone who has already perjured himself to address the serious questions raised in the Motion

and this Reply is wholly insufficient. These questions also should not be for the jury and should

not wait until a jury trial to be resolved. A police officer has lied under oath about critical evidence

in a homicide investigation and a civil rights lawsuit. Once it has been demonstrated that a party

provided false testimony with the complicity of a co-party, the Court should intervene to probe the

falsehoods and determine appropriate sanctions. Court supervision is critical because Plaintiff

cannot depend on the truthfulness or reliability of the information provided by Defendant Officer

Godin or the City.      Accordingly, Plaintiff respectfully requests that the Court conduct an

evidentiary hearing and impose sanctions on Defendant Officer Godin and the City.




                                                   5
       Case 1:20-cv-11501-RGS Document 52 Filed 05/21/21 Page 7 of 7




Dated: May 21, 2021                      Respectfully submitted,

                                         PLAINTIFF JENNIFER ROOT BANNON,

                                         By her attorneys,

                                         /s/ Mark A. Berthiaume
                                         Mark A. Berthiaume (BBO # 041715)
                                         Gary R. Greenberg (BBO # 209420)
                                         Alison T. Holdway (BBO # 690569)
                                         Greenberg Traurig, LLP
                                         One International Place, Suite 2000
                                         Boston, MA 02110
                                         Tel.: 617-310-6000
                                         Fax: 617-310-6001
                                         berthiaumem@gtlaw.com
                                         greenbergg@gtlaw.com
                                         holdwaya@gtlaw.com




                                     6
